*447Opinion by
Ekwall, J.
Paragraph 1807 provides for the free entry of original paintings, except those which are articles of utility or for industrial use. The collector's memorandum stated “Appraiser indicates they were originals but they were created for industrial use. They are not provided for in 1807, and are not works of art under 1547a.” An examination of the record failed to disclose any evidence that the articles were not imported for industrial use, and the affidavit of the importer indicated that they were purchased for use as decorations in theatrical productions. On the record presented, the protest was overruled.